Citation Nr: 0711259	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  99-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a systolic click syndrome.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination of the 
Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
increased (compensable) rating for systolic click syndrome. 

This matter was previously before the Board in June 2003 and 
May 2004, at which time it was remanded for further 
development.  


FINDING OF FACT

The veteran's systolic click syndrome is asymptomatic, does 
not require medication, and is not manifested by an 
identifiable lesion.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for systolic click 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.20, 4.104, 
Diagnostic Code 7000 (1997 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).

The August 2004 and April 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The April 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal in March 2006.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was afforded several VA 
examinations.  Under these circumstances, no further action 
is necessary to assist him with the claim.



Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining a disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Systolic click syndrome is not listed in the VA rating 
schedule.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2006).

The veteran's systolic click syndrome has been rated by 
analogy using the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7000, which pertains to rheumatic heart disease and 
valvular heart disease.

These rating criteria were amended effective January 12, 
1998.  62 Fed. Reg. 65,219 (Dec. 11, 1997).

Under the old version of Diagnostic Code 7000, active 
rheumatic heart disease, and with ascertainable cardiac 
manifestation for a period of six months was evaluated as 100 
percent disabling.  Inactive rheumatic heart disease was 
evaluated as 100 percent disabling if manifested by definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales; pretibial 
pitting at end of day or other definite signs of beginning 
congestive failure; more than sedentary employment precluded.  
A 60 percent evaluation was provided for inactive rheumatic 
heart disease manifested by the heart definitely enlarged; 
severe dyspnea on exertion; elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.  A 30 percent evaluation was 
provided for inactive rheumatic heart disease manifested by 
cardiac manifestations during the episode or recurrence of 
rheumatic fever for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 10 percent evaluation was provided for inactive 
rheumatic heart disease manifested by identifiable valvular 
lesion, slight if any, dyspnea, the heart not enlarged; 
following an established episode of active rheumatic heart 
disease. 38 C.F.R. § 4.104; Diagnostic Code 7000 (1997).

Under the new criteria, a 10 percent rating is warranted 
where a workload of greater than seven METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  A 30 percent 
rating is warranted where a workload of greater than five 
METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure; where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g) (West 2002), apply the more favorable provision to 
the facts of the case, unless the claimant would be 
prejudiced by the Board's actions in addressing the revised 
regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for 
the periods both prior to and after the effective date of the 
change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  
33422(2000) 

At the time of a December 1998 VA examination, it was noted 
that there was no history of any shortness of breath, 
congestive heart failure, or cardiac or coronary surgery.  
There was no documentation of any coronary problems in the 
past.  

The examiner observed that the veteran had received a 
diagnosis of systolic click syndrome in 1975, with no 
clinical evidence of any problems.  

Physical examination revealed that sitting, standing, and 
walking were within normal limits.  Respirations were normal.  
There was no congestive heart failure.  The veteran did have 
a systolic click, but clinically there was no radiation and 
no murmurs.  The carotid areas were also without murmurs.  A 
diagnosis of systolic click syndrome was rendered.  

At an April 1999 VA examination, the veteran was noted to 
have been diagnosed with systolic click syndrome in 1974, 
which the veteran referred to as a noisy valve.  He felt that 
he had had a heart attack after a strenuous workout two years 
earlier.  He described severe chest pain with radiation down 
his arm and associated shortness of breath.  He had no 
catheterization done and had no history of coronary artery 
bypass graft.  

The veteran did have a history of an inferior wall myocardial 
infarction by electrocardiogram.  Since that time, he had 
been started on medications for his blood pressure and 
cholesterol as well as nitroglycerin as needed.  He had not 
used the Nitroglycerine recently.  He had three episodes of 
atypical chest pain, which were not necessarily associated 
with his heart.  

The veteran was noted to have recently had a full Bruce, 
graded exercise program, and treadmill in 1998, for which he 
went 9 minutes and 56 seconds in stage 3.  He achieved 10.6 
METs with 95 percent of peak heart rate obtained.  There were 
no electrocardiogram changes noted on the graded exercise 
program.  The veteran also had an echocardiogram which 
revealed normal left ventricular function.  A chest x-ray 
obtained at the time of the examination revealed a mildly 
enlarged cardiac silhouette which was stable when compared to 
the May 1998 x-ray.  There were no other abnormalities noted.  

Physical examination revealed that the heart had a regular 
rate and rhythm with no audible murmurs.  The lungs were 
clear to auscultation, bilaterally.  There was no 
hepatosplenomegaly noted on the abdominal examination.  The 
extremities examination revealed no edema with good pulses 
peripherally in all four extremities.  

The examiner noted that the veteran had been diagnosed with 
systolic click syndrome while in service and that he had had 
an inferior wall myocardial infarction as evidenced by 
electrocardiogram.  He stated that these were not necessarily 
related to the systolic click syndrome.  His full cardiac 
workup in the past year had revealed good left ventricular 
function by echocardiogram.  It also revealed good cardiac 
function on a full Bruce treadmill examination.  He was noted 
to have been evaluated extensively by cardiology who felt 
that the chest pains were atypical and not necessarily 
related to the heart.  

In a January 2003 letter, the veteran indicated that the 
Atenolol he had been prescribed was for regulation of his 
heart rhythm by reducing the mitral click valve syndrome 
effects and reducing the PVC occurrences at the time.  He 
stated that it had never been given to him for any blood 
pressure or related heart concerns as his blood pressure had 
always been low.  

The veteran forwarded a copy of the description pamphlet that 
he had been given with his prescription.  On the form, it was 
indicated that this medication was a beta blocker used to 
treat chest pain (angina) and high blood pressure.  It was 
also used after an acute heart attack to improve survival.  
High blood pressure reduction was noted to help prevent 
strokes, heart attacks, and kidney problems.  The drug worked 
by blocking the action of certain natural chemicals in the 
body such as epinephrine on the heart and blood vessels.  
This resulted in the lowering of the heart rate, blood 
pressure, and strain on the heart.  The medication was also 
noted to be used for irregular heartbeats, heart failure, 
migraine headache prevention, tremors, and other conditions 
as determined by the physician.  

In August 2003, the veteran was afforded an additional VA 
examination.  The examiner indicated that he had thoroughly 
reviewed the claims folder.  He observed that the veteran had 
a history of mitral valve prolapse with click discovered in 
the 1970's.  This had been noted on several examinations, 
with no significant heart disease.  The examiner observed 
that in the late 1990's the veteran was found to have had an 
abnormal EKG which showed a suggestion of an old inferior 
wall myocardial infarction.  The veteran was noted to have 
been extensively evaluated, the last time in 1999, when he 
was able to do an exercise test and produce 11 METs.  He 
denied any chest pain or shortness of breath.  He was noted 
to have had one episode of chest pain and shortness of breath 
apparently in the late 1990's which the veteran presumed was 
the myocardial infarction.  He was currently walking three 
plus miles, three to four times per week.  He also did 
extensive isometric and other exercises with no significant 
problems.  The veteran was also noted to have premature 
ventricular contractions.  

Physical examination revealed the veteran's blood pressure 
was 124/84.  His pulse was 72 and regular.  The veteran was 
taking Atenolol for the premature contractions and because of 
history of myocardial infarction.  The chest was clear.  
Cardiac examination revealed occasional PVCs but was 
otherwise unremarkable.  The examiner did not hear a mitral 
valve click.  There was no obvious pedal edema.  The veteran 
had pedal pulses, bilaterally.  

It was the examiner's assessment that the veteran had mitral 
valve prolapse with click and atherosclerotic cardiovascular 
disease, status post probable inferior myocardial infarction, 
with 11 METs on ETT.  

The examiner indicated that the veteran's systolic click was 
not related to his PVCs or atherosclerosis.  He stated that 
there was no connection between the veteran's coronary artery 
disease and mitral valve prolapse/systolic click syndrome.  

In August 2004, the VA examiner who conducted the August 2003 
VA examination again performed an additional VA examination.  
The examiner noted the previous history that had been 
reported.  He further observed that a note in the C file 
several years ago indicated that the veteran had been given 
Atenolol for his blood pressure.  The veteran insisted that 
he had been given this medication because of multiple PVCs 
that he had had at that time.  The veteran noted that he 
would occasionally get some very short-lived feelings of 
dizziness, particularly when he changed positions from 
sitting down to standing mostly.  

He had no chest pain or shortness of breath at the time of 
the examination.  He also had no symptomatology when walking 
three miles three to four times per week, until he recently 
stopped because of problems with superficial infections in 
his groin.  He was also able to do isometric exercises 
without significant problems.  

Physical examination revealed the veteran's blood pressure to 
be in the 120-124/86-88 range. His pulse was 72 and regular.  
The chest was clear.  Cardiac examination revealed a regular 
rhythm.  There were no PVCs heard on the examination.  The 
examiner could not hear the mitral valve click even with an 
augmented signal stethoscope.  There was no obvious pedal 
edema.  The veteran had good pedal pulses.  Diagnoses of 
mitral valve prolapse with mitral click syndrome and 
atherosclerotic heart disease with coronary artery disease, 
status post probable inferior MI with 11 METs on exercise 
stress testing, were rendered.  The examiner again indicated 
that there was no connection between the veteran's cardiac 
disease and mitral valve prolapse/systolic click syndrome.   

In a September 2004 addendum, the veteran noted that a stress 
test had been performed which revealed that the veteran 
achieved 12.9 METs.  His ejection fraction was noted to be 
greater than 55 percent in one study and 52 percent in the 
other.  The echocardiogram revealed mild mitral regurgitation 
with no aortic or tricuspid or pulmonary valve problems.  
Nuclear images showed some defects in the inferior and 
inferior septal wall.  These were fixed and not reversible, 
indicating old disease.  The results of the nuclear test were 
consistent with an old myocardial infarction.  The examiner 
indicated that he did not feel that the myocardial infarction 
was secondary to the veteran's mitral prolapse syndrome.  

In a September 2004 report, the veteran's private physician, 
E. Dawson, M.D., indicated that he suspected that the event 
which occurred in 1996 was a myocardial infarction, probably 
involving the right coronary artery.  The big question was 
what was the etiology.  He noted that given the veteran's 
family history of early coronary atherosclerosis and personal 
history of an apparent cholesterol greater than 300 and 
longstanding tobacco abuse, he would suspect that coronary 
artery disease was the likely etiology.  He added that mitral 
valve prolapse was on the list of possible etiologies for 
myocardial infarction in the absence of coronary artery 
disease.  

In a May 2005 memorandum, the August 2003/2004 VA examiner 
indicated that there were no current manifestations of the 
systolic click syndrome (mitral valve prolapse with mitral 
click syndrome) at the present time.  He noted that the 
veteran had symptomatology in the past which was more likely 
related to ASHD and coronary artery disease status post MI.  
He stated that the manifestations the veteran had at the 
present time were less likely than not related to the 
systolic click syndrome.  He further observed that there was 
no enlargement of the heart on testing done at Salisbury VA; 
therefore, no enlargement of the heart was attributable to 
systolic click syndrome.  

At an August 2006 VA examination, it was noted that the 
claims file had been reviewed.  A chest X-ray performed in 
July 2006 revealed that the heart size was moderately 
enlarged.  There was no congestive failure.  The aorta was 
tortuous with calcified atheromatous plaques.  The X-ray 
revealed COPD and cardiomegaly.  The examiner observed that 
an adenosine Cardiolite stress test performed in April 2006 
revealed a fixed perfusion defect in the inferior wall 
extending into the inferior lateral region.  A portion of the 
inferior wall showed perfusion on the resting study.  The 
wall motion study showed hypokinesis in the area of the fixed 
perfusion defect consistent with infarction.  

The left ventricular ejection fraction was estimated at 43 
percent, with normal being 50 percent or greater.  It was 
noted to be a positive study for stress inducible myocardial 
ischemia with probable infarction.  The examiner also 
observed that a coronary angiogram and left heart 
catheterization and selective coronary angiography revealed 
triple vessel coronary artery disease with a saccular 
aneurysm of the proximal left anterior descending, with 100 
percent occlusion of the small right coronary artery and mild 
left ventricular systolic dysfunction.  

The examiner noted that the veteran had a significant history 
of coronary artery disease in 1996 when he was diagnosed with 
a myocardial infarction and damage to the ventricle.  He also 
had PVCs with exertion which had increased in frequency.  He 
had been managed medically with medication.  

The veteran had a tightness that was pulsating when he laid 
down on his left side.  He would occasionally have sharp pain 
in the right and left upper chest with brisk walking and 
would have dizziness when going up or down stairs.  He would 
also have fluttering in his chest when mowing the lawn.  He 
would becomes short of breath, dizzy, and have chest pain 
with mild exertion.  He denied any radiation.  His biggest 
symptoms were dizziness and that he would have PVCs that 
would come and go.  Tightness in the left upper chest was 
present most of the time.  

The veteran used exercise bands, lifted 20 lb. weights for 
his upper extremities, and walked about 2 miles per day to 
increase endurance.  He had a functional ability estimate of 
between 7 and 8 METs.  The veteran was able to walk more than 
one mile and to go up and down 1-2 flights of stairs without 
difficulty.  He denied problems with loss of balance or 
falls.  He was able to perform his activities of daily living 
without difficulty.  He had decreased exercise tolerance.  

An echocardiogram revealed the right and left atrial sizes 
were normal.  The right and left ventricles were also normal 
in size.  There was normal left ventricular wall thickness.  
Left ventricular systolic function was mildly reduced.  
Posterior wall and apical segments of the inferior wall and 
anterior wall were akinetic while medial septal and inferior 
wall segments were hypokinetic.  Ejection fraction was 45 to 
50 percent.  There was mild mitral annular calcification and 
mild mitral regurgitation.  The aortic valve calcification 
appeared mild.  The anterior tricuspid leaflet was redundant.  
There was trace tricuspid regurgitation.  The calculated 
pulmonary artery systolic pressure equaled 25 mmHg.  

The examiner rendered diagnoses of coronary artery disease 
h/o non Q wave MI, good control with current treatment of 
medication, diet and exercise, mild functional impact, less 
likely than not caused by or the result of the veteran's 
military service or systolic click syndrome; history of PVCs 
well controlled with current medication, mild functional 
impact, less likely than not caused by or the result of the 
veteran's military service or the systolic click syndrome, at 
least as likely as not caused by or the result of damage to 
heart tissue related to myocardial infarction; and mitral 
valve regurgitation due to mitral annular calcification 
(systolic click syndrome), mild functional impact.  

Analysis 

The criteria for a compensable evaluation have not been met 
under the old rating criteria as they relate solely to the 
veteran's systolic click syndrome.  The effect of the 
veteran's systolic click syndrome on his overall health has 
been described as no more than mild at any time.  The August 
2003/August 2004 VA examiner, in his August 2003 report, 
indicated that the veteran's systolic click was not related 
to his PVCs or atherosclerosis and stated that there was no 
connection between the veteran's coronary artery disease and 
mitral valve prolapse/systolic click syndrome.  He also did 
not hear a systolic click on examination.  In his August 2004 
report, the VA examiner again indicated that there was no 
connection between the veteran's cardiac disease and mitral 
valve prolapse/systolic click syndrome.  The examiner stated 
that he could not hear the mitral valve click even with an 
augmented signal stethoscope.  

In a May 2005 memorandum, the examiner opined that there were 
no current manifestations of the systolic click syndrome 
(mitral valve prolapse with mitral click syndrome) at the 
present time.  He stated that the symptomatology that the 
veteran had had in the past was more likely related to ASHD 
and coronary artery disease status post MI and that the 
manifestations the veteran had at the present time were less 
likely than not related to the systolic click syndrome.  

Moreover, the August 2006 VA examiner, when rendering 
diagnoses of coronary artery disease h/o non Q wave MI and 
history of PVCs, well controlled with current medication, 
found that these disorders were less likely than not caused 
by or the result of the veteran's military service or the 
systolic click syndrome, and at least as likely as not caused 
by or the result of damage to heart tissue related to 
myocardial infarction.  He also described the impairment 
resulting from the veteran's mitral valve regurgitation due 
to mitral annular calcification (systolic click syndrome), as 
mild.  

The veteran's systolic click syndrome has not been 
objectively found to be the cause of any identifiable 
valvular lesion, dyspnea, or heart enlargement or diastolic 
murmur with characteristic EKG manifestations.  As such, the 
criteria for a compensable disability evaluation under the 
old criteria would not be warranted.  

With regard to the new criteria, the Bord notes that the 
manifestations resulting from the systolic click murmur have 
not ben shown to cause dyspnea, fatigue, angina, dizziness, 
or syncope, or a workload of greater than five METs but not 
greater than seven METs results, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. 

The veteran contended that he is currently taking continuous 
medication for his systolic click, namely Atenolol.  While 
the veteran is currently taking Atenolol, there is no 
competent medical evidence that this medication is prescribed 
for the service connected systolic click syndrome.  Repeated 
examinations have not shown any symptomatology attributable 
to that syndrome, and there is no evidence of treatment for 
the systolic click syndrome (as opposed to the non-service-
connected cardiac and vascular diseases).  The evidence is 
thus against a finding that Atenolol has been prescribed for 
the service-connected systolic click syndrome.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for his 
service-connected systolic click syndrome.  His systolic 
click syndrome has also not been found to cause marked 
interference with employment.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Notwithstanding the veteran's contentions, the medical 
evidence, including extensive examinations, is to the effect 
that the systolic click syndrome is causing no current 
disability.  As such, the weight of the evidence is against 
the claim, and it must be denied.  38 U.S.C.A. § 5107(b) 
(West); 38 C.F.R. §§ 4.7, 4.21 (West 2006).


ORDER

An increased (compensable) rating systolic click syndrome is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


